KRUEGER, Judge.
The appellant was tried and convicted of the offense of driving an automobile while intoxicated, and- his punishment was assessed at confinement in the county jail for 90 days.
Affidavit in proper form has been filed by appellant asking this court to dismiss his appeal.
The motion is granted and the appeal' dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.
MORROW, P. J., absent.